I concur for affirmance.
The ordinances of the city of New York pertaining to the height and manner of construction of fences, signs or billboards, whether upon the ground or housetops, are for the protection of the public from injury, and consequently, if reasonable, are valid under the police powers which the legislature has delegated to the board of aldermen. The only difficulty I find with reference to the ordinance pertaining to sky signs is with regard to the definition given thereof in the ordinance. It is that "any letter, word, model, sign, device or representation in the nature of an advertisement, announcement or direction supported or attached, wholly or in part over or above any wall, building or structure, shall be deemed a sky sign." If, therefore, the letter, word, model, sign or device is attached to any lawful structure upon the top of a building it would become a sky sign, and if over nine feet above the front wall or cornice of the building would come within the condemnation of the ordinance. It is not the letter, word, model, sign or device that endangers the public safety, but it is the structure upon which such letter, word, model, sign or device is attached that may be dangerous. It would, therefore, be entirely proper and within the police powers of the municipality, through its board of aldermen, to enact an ordinance limiting the construction of fences, signs or billboards, either upon the ground or the housetops to those that are safe and and to also designate the material and manner in which they shall be constructed and to limit the size or height thereof within reasonable bounds.
CULLEN, Ch. J., VANN, WERNER and HISCOCK, JJ., concur with CHASE, J.; HAIGHT, J., concurs in result, in memorandum, with whom WILLARD BARTLETT, J., concurs.
Order affirmed. *Page 137